Citation Nr: 1030000	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a traumatic brain injury, to include migraine 
headaches and memory loss.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
August 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which continued a 40 percent evaluation for chronic lumbar sprain 
and a 30 percent evaluation for headaches, and denied entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); and a 
September 2009 rating decision from the VA RO in Detroit, 
Michigan, which granted service connection for tinnitus, 
assigning a 10 percent evaluation, and continued a 30 percent 
evaluation for headaches.  In December 2008 and October 2009, the 
Veteran submitted notices of disagreement and subsequently 
perfected his appeals in June 2009 and May 2010.  His case is 
currently under the jurisdiction of the RO in Detroit, Michigan.

In April 2009, the Veteran submitted a letter from his private 
physician, Dr. S. D., stating that the Veteran requires 
assistance in his home with activities of daily living as a 
result of his service-connected disabilities.  However, this 
issue has not been addressed or adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a traumatic brain injury are 
manifested by migraine headaches with characteristic prostrating 
attacks occurring 3 to 4 times per month and complaints of mild 
memory loss without objective evidence on testing.

2.  The evidence of record demonstrates that the Veteran is 
unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for a separate 10 percent disability rating for 
memory loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to TDIU, this claim is being 
granted herein, as discussed below.  As such, the Board finds 
that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claim decided 
herein, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to the initial adjudication of the Veteran's claim, a letter 
dated in May 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Additionally, the May 2009 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, and all obtainable 
private treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
headaches and residuals of a traumatic brain injury (TBI) most 
recently in August 2009.  The examiner reviewed the Veteran's 
claims file and provided a thorough physical examination.  Thus, 
the Board finds that the August 2009 examination is adequate for 
determining the disability rating for the Veteran's service-
connected residuals of a TBI, including headaches and memory 
loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected residuals of a TBI since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II. Merits of the Claims

A. TBI

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2009).  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban, supra; see also Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran has been service connected for an in-service TBI.  
His residuals of a TBI are currently rated as 30 percent 
disabling under Diagnostic Code 8100 for migraine headaches.

Under Diagnostic Code 8100, a 30 percent evaluation is assigned 
for migraines with characteristic prostrating attacks occurring 
on average once a month over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

A 50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks, productive 
of severe economic inadaptability.  Id.  The rating criteria do 
not define "prostrating," nor has the Court.  Cf. Fenderson v. 
West, 12 Vet. App. 119 (1999) (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically address 
the matter of what is a prostrating attack).  However, the Board 
notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d 
ed. 2008), "prostration" is defined as "complete exhaustion."  
Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 
2007) defines "prostration" as "extreme exhaustion or 
powerlessness."

Diagnostic Code 8045, addressing residuals of a TBI, states that 
there are three main areas of dysfunction that may result from 
TBI and have profound effects on functioning: cognitive (which is 
common in varying degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009).

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings-mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not 
every facet has every level of severity.  The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired consciousness 
would be totally disabling.  Assign a 100- percent evaluation if 
"total" is the level of evaluation for one or more facets.  If 
no facet is evaluated as "total," assign the overall percentage 
evaluation based on the level of the highest facet as follows: 0 
= 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  
For example, assign a 70 percent evaluation if 3 is the highest 
level of evaluation for any facet.  Id.

There may be an overlap of manifestations of conditions evaluated 
under the table titled "Evaluation Of Cognitive Impairment And 
Other Residuals Of TBI Not Otherwise Classified" with 
manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Note (1) (2009).

Symptoms listed as examples at certain evaluation levels in the 
table are only examples and are not symptoms that must be present 
in order to assign a particular evaluation.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, Note (2) (2009).

"Instrumental activities of daily living" refers to activities 
other than self-care that are needed for independent living, such 
as meal preparation, doing housework and other chores, shopping, 
traveling, doing laundry, being responsible for one's own 
medications, and using a telephone.  These activities are 
distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) 
(2009). 

The terms "mild," "moderate," and "severe" TBI, which may 
appear in medical records, refer to a classification of TBI made 
at, or close to, the time of injury rather than to the current 
level of functioning.  This classification does not affect the 
rating assigned under diagnostic code 8045.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, Note (4) (2009).

A veteran whose residuals of TBI are rated under a version of § 
4.124a, diagnostic code 8045, in effect before October 23, 2008 
may request review under diagnostic code 8045, irrespective of 
whether his or her disability has worsened since the last review.  
VA will review that veteran's disability rating to determine 
whether the veteran may be entitled to a higher disability rating 
under diagnostic code 8045.  A request for review pursuant to 
this note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased rating 
awarded as a result of such review; however, in no case will the 
award be effective before October 23, 2008.  For the purposes of 
determining the effective date of an increased rating awarded as 
a result of such review, VA will apply 38 CFR 3.114, if 
applicable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 
(5) (2009).

The Veteran was afforded a VA examination most recently in 
August 2009.  At that time, he complained of headaches with 
nausea, vomiting, light and noise sensitivity, reduced strength 
and coordination, and dizziness.  He reported that he experienced 
these headaches 3 to 4 times a month, lasting from hours to days.  
He also reported mild memory impairment and ringing in his left 
ear.  The examiner found that the Veteran exhibited normal 
reflexes and motor activity.  He diagnosed the Veteran with a 
moderate stable TBI during service with residuals of moderate, 
recurrent migraine headaches, associated with light sensitivity, 
nausea, vomiting, and dizziness.  With regard to the specific TBI 
rating criteria, he found mild memory loss without objective 
evidence on testing; normal judgment; routinely appropriate 
social interaction; constant orientation to person, time, place, 
and situation; normal motor activity; normal visual spatial 
orientation; subjective symptoms that did not interfere with 
work, instrumental activities of daily living, or work, family, 
or other close relationships; one or more neurobehavioral effects 
that did not interfere with workplace or social interaction; 
ability to communicate by and comprehend spoken and written 
language; and normal consciousness.

The Veteran was also previously examined for his headaches in 
June 2008.  At that time, he reported severe, excruciating, and 
throbbing headaches 2 to 3 times per month and lasting 
approximately 4 to 6 hours.  The headaches were associated with 
photophobia, blurring of vision, nausea, and occasional vomiting.  
He denied any precipitating factors, an aura, major 
incapacitating episodes or flare ups, and hospitalizations 
related to his headaches.  The examiner diagnosed him with 
migraine headaches.

The evidence of record does not indicate that the Veteran's 
migraine headaches warrant a disability rating in excess of 
30 percent under Diagnostic Code 8100.  While the Veteran does 
experience prostrating attacks 3 to 4 times per month, there is 
no indication that he experiences completely prostrating and 
prolonged attacks, productive of severe economic inadaptability.  
Notably, at his June 2008 VA examination, the Veteran denied any 
major incapacitating episodes.  Additionally, his report of 
migraine headaches 3 to 4 times per month does not rise to the 
level of "very frequent," as required for a 50 percent 
evaluation.  There is simply no evidence that the Veteran 
experiences very frequent completely prostrating and prolonged 
attacks that are productive of severe economic inadaptability.  
Without such evidence, an increased rating of 50 percent is not 
appropriate.

Although an increased rating is not warranted under Diagnostic 
Code 8100, the Board finds that an additional 10 percent 
evaluation under Diagnostic Code 8045 for memory impairment is 
warranted.  As noted above, Diagnostic Code 8045 states that VA 
should separately evaluate any residual with a distinct diagnosis 
that may be evaluated under another diagnostic code, such as 
migraine headache or Meniere's disease, even if that diagnosis is 
based on subjective symptoms, rather than under the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2009).  Additionally, if the manifestations of TBI 
manifestations are clearly separable, assign a separate 
evaluation for each condition.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Note (1) (2009).  Thus, although the 
Veteran is receiving a rating for TBI-related migraine headaches 
under Diagnostic Code 8100, he may also receive a separate rating 
for manifestations of his TBI that are clearly separable from his 
migraine headaches.

The August 2009 VA examination report reflects that the Veteran 
should be assigned a severity level of 0 for the facets of 
judgment, social interaction, orientation, motor activity (with 
intact motor and sensory system), visual spatial orientation, 
subjective symptoms, neurobehavioral effects, communication, and 
consciousness.  However, with regard to the memory, attention, 
concentration, and executive functions facet, the Veteran's 
symptomatology warrants the assignment of a severity level of 1.  
Specifically, the August 2009 examiner noted that the Veteran had 
a complaint of mild loss of memory (such as difficulty following 
a conversation, recalling recent conversations, remembering names 
of new acquaintances, or often misplacing items), attention, 
concentration, or executive functions, but without objective 
evidence on testing.  This matches the criteria for the 
assignment of a level 1 impairment.  As mentioned above, a level 
1 impairment is assigned a 10 percent evaluation under Diagnostic 
Code 8045.  As the Veteran's complaints of memory loss are a 
separate manifestation of his TBI and do not reflect the same 
symptomatology as his already compensated migraine headaches, the 
Board finds that a separate disability rating is warranted for 
impairment of memory and would not result in the above-referenced 
pyramiding.  See Esteban, supra; Fanning, supra.

Although an additional 10 percent rating is appropriate for 
memory loss as a residual of the Veteran's in-service TBI, a 
rating in excess of 10 percent for memory loss is not warranted 
under Diagnostic Code 8045.  Notably, there is no evidence 
showing that the Veteran exhibited objective evidence on testing 
of mild impairment of memory, attention, concentration, or 
executive functions, resulting in mild functional impairment.  As 
such, the Board finds that a separate rating in excess of 
10 percent for memory loss is not warranted.

The Board has also reviewed the remaining diagnostic codes 
relating to headaches, neurological disabilities, and other 
potential residuals of a TBI.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
residuals of a TBI are manifested by any symptoms other than 
those reflected above.  As such, an increased rating cannot be 
assigned under any other diagnostic code.

Further, there is no evidence indicating that the severity of 
Veteran's service-connected residuals of a TBI have fluctuated 
throughout the appeal period to warrant staged ratings.  Thus, 
the assignment of staged ratings is not warranted.  See Hart, 
supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 30 percent for migraine headaches, and in excess of 10 percent 
for memory loss, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
complaints of headaches with light and noise sensitivity, nausea, 
and vomiting are adequately contemplated by the rating schedule 
and its use of the term "prostrating" attacks.  Additionally, 
his complaints of impaired memory are specifically contemplated 
by the criteria for evaluating cognitive impairment and other 
residuals of TBI not otherwise classified.  As the Veteran's 
disability picture is contemplated by the rating schedule, the 
threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

B. TDIU

The Veteran asserts that he is unemployable as a result of his 
service-connected disabilities.

TDIU may be assigned where the schedular rating is less than 
total when a disabled veteran is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
disability or more.  See 38 C.F.R. § 4.16(a) (2009).

The Veteran is currently service-connected for: chronic lumbar 
strain (40 percent disabling); migraine headaches (30 percent 
disabling); tinnitus associated with headaches (10 percent 
disabling); and residuals of TBI, including memory loss 
(10 percent disabling).  His combined rating is 70 percent.  As 
such, the Veteran's service-connected disabilities satisfy the 
schedular criteria set forth in 38 C.F.R. § 4.16(a).

The Veteran is currently unemployed and has a number of 
disabilities that severely impair his functioning and 
employability, as noted above.

The Veteran retired from his position as a drive shaft 
assemblyman in 1983.  At his most recent VA examination in 
August 2009, he reported that he was eligible for retirement due 
to age or duration of work.  However, the evidence indicates 
that, regardless of the cause of his retirement, the Veteran is 
now unemployable due to his service-connected disabilities.  
Specifically, a June 2008 VA examiner indicated that the 
Veteran's service-connected migraine headaches and moderate to 
severe degenerative joint and disc disease of the lumbosacral 
spine with radiculopathy prevent him from performing the duties 
of gainful employment.

The only other medical evidence of record - a letter from the 
Veteran's private physician, Dr. S. D. - to address the Veteran's 
functional abilities tends to support the June 2008 VA examiner's 
opinion.  The April 2009 letter from Dr. S. D. indicates that the 
Veteran has difficulty with activities of daily living.  The 
severity of symptomatology and functional limitation described by 
Dr. S. D. is consistent with unemployability.  Further, there is 
no evidence of record to contradict the conclusion that the 
Veteran is unemployable due solely to his service-connected 
disabilities.

As the evidence demonstrates that the Veteran is unemployable as 
a result of his service-connected disabilities, the criteria for 
TDIU have been met.  Accordingly, the Veteran's claim is granted.



ORDER

Entitlement to a disability rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to a separate disability rating of 10 percent for 
memory loss, as a residual of a traumatic brain injury, is 
granted during the entire appeal period, subject to the laws and 
regulations governing the award of monetary benefits.

TDIU is granted, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


